Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 24, 2018

                                    No. 04-17-00671-CV

                          Rosalinda PEREZ and Stephanie Becerra,
                                       Appellants

                                              v.

                            ROSEMONT AT BETHEL PLACE,
                                     Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2017-CV-05218
                          Honorable Karen Crouch, Judge Presiding

                                       ORDER
       Appellant’s brief was due on January 11, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court